Citation Nr: 1701558	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  13-04 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran testified before the undersigned in a July 2014 hearing at the RO, and a transcript of the hearing is of record.  The Board previously remanded the appeal in February 2015.


FINDINGS OF FACT

1.  The Veteran was exposed to hazardous noise during active service.

2.  Left ear hearing loss clearly and unmistakably pre-existed entry to service.

3.  It is not clear and unmistakable that left ear hearing loss was not aggravated during service, as there are competent medical opinions both for and against a finding that left ear hearing was aggravated during service.

4.  The preponderance of the evidence is against a finding that right ear hearing loss disability is related to in-service hazardous noise exposure. 


CONCLUSION OF LAW

1.  The criteria for service connection for aggravation of left ear hearing loss disability are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.385 (2016).

2.  The criteria for service connection for right ear hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated July 2011.

The Board also finds that VA's duty to assist has been satisfied in this case.  VA has done everything reasonably possible to assist the Veteran with respect to the claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The VA obtained a medical opinion from an audiologist on the matter in June 2015.  The audiologist reviewed the record, reviewed both positive and negative evidence, and provided an explanation and rationale for all opinions.  The Board finds that the VA medical opinion was adequate.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist. 

Additionally, in light of treatment records that have been obtained and associated with the record, performance of the requested examination, and the further adjudicatory actions taken, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The failure to meet these criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  38 C.F.R. § 3.303 (2016); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

At an October 2011 VA audiology examination, audiometric testing pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
70
70
85
90
90
LEFT
70
75
95
105+
105+

The 2011 audiometric results show that the Veteran had an auditory threshold of greater than 40 decibels at the 500, 1000, 2000, 3000, and 4000 Hertz frequencies in both ears.  Therefore, the Veteran has bilateral hearing loss for VA purposes, and a current disability exists.  38 C.F.R. § 3.385 (2016).  

The Veteran's service separation form shows that he served as a radio relay carrier attendant.  Specifically, the Veteran has reported that he was exposed to a high pitch noise from radio equipment, and noise from generators and artillery.  The noise exposure described by the Veteran is consistent with the circumstances of his service.  Therefore, the Board concedes the Veteran's exposure to hazardous noise during active service.  

The remaining issue is whether a causal relationship exists between the present hearing loss disability and an injury incurred or aggravated during service.

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 C.F.R. § 3.304(b)(1) (2016).  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014).

At the Veteran's November 1965 entrance medical exam, audiometric testing found that pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
20 (35)
25 (35)
25 (35)
25 (35)
35 (40)
LEFT
20 (35)
20 (30)
20 (30)
40 (50)
40 (45)

The numbers in parenthesis represent the conversion of the audiometric test results from ASA to ISO units.

Additional audiometric testing was performed in December 1965.  Pure tone thresholds, in decibels, were:




HERTZ

500
1000
2000
3000
4000
RIGHT
15 (30)
20 (30)
15 (25)
n/a
25 (30)
LEFT
15 (30)
15 (25)
15 (25)
n/a
35 (40)

At the December 1967 service separation examination, audiometric testing pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
n/a
10
LEFT
0
0
0
n/a
0

The November 1965 examination suggests the Veteran's hearing loss may have pre-existed service.

In a May 2014 private audiology examination, the examiner diagnosed the Veteran's hearing loss as sensorineural, which cannot improve, and questioned the validity of the separation examination.  The examiner opined that it was highly unlikely that test results, confirmed with repeat testing, would indicate hearing loss upon entry, but then would report normal hearing acuity upon separation.  The examiner opined that the Veteran's hearing loss was at least as likely as not to have occurred during active service, but also opined that service aggravated the Veteran's hearing loss beyond normal expectations.  

The Board previously found that contradictory opinion somewhat unreliable.  Therefore, the Board remanded the claim to obtain another medical opinion.  The additional opinion was furnished by a VA examiner in June 2015.  The June 2015 examiner explained that the Veteran's entrance and separation exams did not indicate whether the hearing loss noted was sensorineural, conductive, or mixed, with conductive and mixed hearing loss being capable of fluctuating.  Therefore, the June 2015 examiner opined that the December 1967 examination could not be classified as invalid based upon a showing of no hearing loss at exit, as the May 2014 private examiner had rationalized.  The June 2015 examiner found the December 1967 exit examination valid.

The June 2015 examiner specifically addressed the issue of whether the Veteran's hearing loss pre-existed entrance to service using the correct clear and unmistakable evidence standard.  The examiner noted that both the November and December 1965 tests were at a time when the standard recently changed from ASA to ISO (1964), but there was no indication of which standard was used on either entry test.  Although the examiner opined that the Veteran was at least as likely as not to have had hearing loss in both ears by VA standards upon entry into service, using the correct standard, the examiner opined that Veteran only clearly and unmistakably had hearing loss in the left ear upon entry into service, because regardless of which standard was used, hearing loss in the left ear was detected.  Thus, clear and unmistakable evidence shows that the Veteran had hearing loss in the left ear at entry into service.  The June 2015 VA examiner further opined that the Veteran's pre-existing hearing loss in the left ear was not aggravated by service, because it did not increase in severity during service, because based on the separation examination performed in December 1967, the Veteran had normal hearing in both ears by VA standards.

While the June 2015 VA examiner found that left ear hearing loss was not aggravated, the May 2014 private examiner found that service aggravated the Veteran's hearing loss beyond normal expectations.  Therefore, the Board finds that there is clear and unmistakable error that left ear hearing loss preexisted service.  However, there are competent opinions both for and against the proposition that left ear hearing loss was aggravated beyond the natural progress of the disorder during service.  Therefore, as reasonable minds can differ, it is not clear and unmistakable that left ear hearing loss was not aggravated during service.  Thus, service connection for aggravation of left ear hearing loss must be granted.  38 C.F.R. § 3.306 (2016).

Regarding the right ear, the June 2015 examiner opined that the right ear may or may not have had hearing loss upon entry, depending on the units used to measure audio exams conducted in November 1965.  As there is no clear and unmistakable evidence that the Veteran had pre-existing right ear hearing loss, the presumption of soundness attaches to the Veteran's right ear.  Although the May 2014 private examiner opined that the Veteran's hearing loss was as likely as not to have occurred during active service, the Board places more weight on the June 2015 VA examiner's opinion, which thoroughly rebuts that opinion.  The December 1967 examination, which the June 2015 VA examiner specifically found valid, indicates the Veteran had normal hearing at separation from service.  The VA examiner explained that exposure to impulse sounds or continuous exposure can cause a temporary threshold shift, which usually disappears within thirty days after exposure to loud noise, but may last up to six months.  If the hearing loss does not recover completely from a temporary threshold shift, permanent hearing loss exists.  However, since the damage is done when exposed to noise, a normal audiogram subsequent to noise exposure would verify that the hearing had recovered without permanent loss.  

From that rationale, the Board finds that the examiner opined that because the Veteran's separation examination indicated normal hearing in both ears, no permanent hearing loss was caused by any in-service exposure to noise.

The Board acknowledges the statements of the Veteran and spouse regarding noise exposure in service, and the hearing difficulties noticed after service, and finds the Veteran and spouse competent to report those symptoms.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the Board finds the June 2015 VA opinion to be the most probative and persuasive evidence of record.  The VA examiner has medical training, and reviewed all the available medical records, including the Veteran's contentions about the onset of hearing loss.  The Board finds that June 2015 VA opinion more persuasive than the private opinion which was somewhat contradictory and did not explain the rationale.  The June 2015 VA opinion also specifically addressed the findings of the private opinion.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for right ear hearing loss disability, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for aggravation of left ear hearing loss disability is granted.

Entitlement to service connection for right ear hearing loss disability is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


